Citation Nr: 0329151	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  01-08 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of basic eligibility for VA pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel






INTRODUCTION

The appellant served on active duty from October 15, 1968, to 
October 28, 1968.  In July 1996 the Board of Veterans' 
Appeals (Board) issued a decision which, in part, denied him 
pension benefits, finding that he did not meet basic 
eligibility requirements.  This matter comes before the Board 
on appeal from a November 1999 adverse determination by the 
Seattle, Washington Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In a letter issued October 3, 2001, the RO, in part, informed 
the veteran of a denial of a claim to reopen a claim of 
service connection for a psychiatric disability.  He was 
advised that to appeal that decision he would have to file a 
notice of disagreement (NOD) with that decision.  A close 
review of everything received since that notice did not 
reveal a NOD with that determination.  That determination is 
now final.  38 U.S.C.A. § 7105.

In July 2002, the veteran failed to report for a requested, 
scheduled Travel Board hearing.


FINDINGS OF FACT

1.  A July 1996 Board decision determined that the veteran 
was not eligible for pension benefits because he did not meet 
basic eligibility requirements. 

2.  Evidence received since the July 1996 decision is new to 
the claims file, but does not bear directly and substantially 
on the question of whether the appellant meets basic 
eligibility requirements for VA pension benefits; it is not 
so significant that it must be considered in order to fairly 
address the merits of the claim.  





CONCLUSION OF LAW

Evidence received since the Board's decision in July 1996 is 
not new and material, and a claim to establish basic 
eligibility for VA pension benefits may not be reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA have now been published at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies in the instant case.  See VAOPGCPREC 11-2000.

VA has fully complied with the mandates of the VCAA.  The 
appellant was advised by letter why his petition to reopen a 
claim for VA pension benefits was denied.  That letter 
advised him with specificity what was needed to establish 
entitlement to the benefit sought, that new and material 
evidence was needed to reopen the claim, and that service 
connection for a psychiatric disability was previously 
denied.  By a September 2001 Statement of the Case (SOC), and 
through correspondence from VA, including letters in 
September and October 2001, he was advised of the controlling 
law and regulations.  These communications informed him what 
evidence was of record and advised him that in order to 
reopen the claim he must submit new and material evidence.  
Furthermore, the September 2001 letter advised him of the 
changes in duty to assist resulting from the VCAA, and 
specifically advised him of his and VA's responsibilities in 
development of evidence.  Accordingly, the guidelines of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), appear to be 
met.  While the September 2001 letter advised the veteran to 
submit any evidence within 60 days, it went on to inform him 
that evidence received within one year would be considered.  
More than two years have passed since, and everything 
received has, in fact, been considered.  Thus, the guidelines 
of Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, 7009, 7010 (Fed. Cir. Sept. 22, 
2003) also appear to be met.  

Regarding the specific request that VA (the Board) obtain the 
veteran's current psychiatric treatment records, it is 
noteworthy that while the basic eligibility requirements for 
VA pension benefits do provide an exception to the service 
requirement if the discharge was for service connected 
disability, in this case the Board denied service connection 
for a psychiatric disability in July 1996.  The RO denied 
reopening that claim (notice to the veteran October 3, 2001).  
As noted above, he has not filed a NOD with that 
determination, and it has now also become final.  To qualify 
for the service connected disability discharge exception to 
the 90 day service requirement, the veteran would have to 
reverse the July 1996 Board decision.  The law regarding 
finality of Board decisions controls in this matter.  
38 U.S.C.A. § 7104.  Current psychiatric treatment records 
would have no bearing in this matter in the absence of a 
reopening of (or a pending petition to reopen) the service 
connection claim.  As that is not the situation presented 
here, development for the treatment records requested is not 
indicated.

Background and Analysis

In July 1996, the Board denied the veteran VA pension 
benefits, finding that he did not meet basic eligibility 
requirements of 90 days of wartime service or a discharge for 
service connected disability.  He did not appeal that 
decision to the Court, and it is final.  38 U.S.C.A. § 7104.  
He now seeks to reopen the claim.

Under 38 C.F.R. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  Under 38 C.F.R. § 
3.156(a), "new and material evidence" means evidence not 
previously submitted to agency decision makers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  [An amended version of 38 C.F.R. § 
3.156(a) is effective only for petitions to reopen filed on 
or after August 29, 2001.  Here, the petition to reopen was 
filed in 1999, and the new definition does not apply.].

It is noteworthy that although the United States Court of 
Appeals for Veterans Claims (Court) held in Abernathy v. 
Principi that new and material evidence is not required for 
reconsideration of a claim for permanent and total disability 
pension, the instant case concerns the threshold question of 
basic eligibility and does not involve a determination 
regarding permanent and total disability.  3 Vet. App. 461 
(1992).  Consequently, Abernathy does not apply.  

At the time of the July 1996 decision denying eligibility for 
pension benefits, the evidence reflected that the appellant 
had less than 90 days of wartime service and that he was not 
discharged for a service-connected disability.  The evidence 
added to the claims file since the July 1996 decision 
consists of records of private medical treatment from January 
1997 to December 1999, along with statements from the 
appellant and his representative.  While new, this medical 
evidence relates to current treatment for problems in the 
late 1990s and is not material as to whether the veteran 
meets basic eligibility requirements for VA pension benefits.  
Statements from the veteran and his representative likewise 
are not pertinent to basic eligibility requirements.  As the 
newly submitted medical evidence does not pertain to the 
basic eligibility requirements for VA pension benefits, it 
does not bear directly and substantially on the matter at 
hand.  While new, the evidence cannot be deemed "material" 
for purposes of reopening the appellant's claim.

Since the claim for pension benefits was denied on the basis 
that the appellant lacked basic eligibility, the only 
evidence that would bear on the matter at hand would be 
evidence tending to show that basic eligibility requirements 
of either (a) 90 days active wartime service or (b) a 
discharge for service-connected disability are met.  The 
veteran concedes that he did not serve on active duty for 90 
days or longer, but appears to be arguing that he was 
discharged for service connected disability.  A final Board 
decision denied a claim that the disability in question is 
service connected; and an unappealed (and now final) RO 
decision declined to reopen such claim.  Those Board and RO 
decisions are dispositive in the matter at hand.  The only 
evidence that would be new and material under the 
circumstances would be evidence that they have, in fact, been 
reversed.  No such evidence has been submitted, and the claim 
may not be reopened.  


ORDER

The appeal to reopen a claim of basic eligibility for VA 
pension benefits is denied.



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals




